Citation Nr: 0613761	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  05-13 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from April 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the RO, which denied, in 
pertinent part, service connection for PTSD.  By December 
2003 determination, however, the RO granted service 
connection for PTSD, to which it assigned a 50 percent 
evaluation.  The veteran is contesting the initial rating.  

The Board notes that the veteran expressed disagreement with 
the effective date assigned.  The RO resolved this matter in 
the veteran's favor, and this issue is not before the Board.

In April 2005, the veteran withdrew all pending issues other 
than entitlement to an increased rating for PTSD.  Thus, any 
other issues that may have been in appellate status are not 
before the Board.

This matter was remanded to the RO on two occasions for 
further evidentiary and procedural development.

In January 2006, the veteran testified at a hearing before 
the undersigned, which was held at the RO.


FINDING OF FACT

The veteran's PTSD is manifested by no more than such 
symptoms as dysphoria, rare nightmares, intrusive thoughts, 
and some social isolation.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Initially, it is noted that VA has an obligation to notify 
claimants of VA benefits of what information or evidence is 
needed in order to substantiate a claim, and it affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

Regarding the claim for an initial increased evaluation for 
service-connected PTSD, the RO sent the veteran letters that 
informed him of the evidence necessary to establish a higher 
disability evaluation for his service connected PTSD, what 
evidence they would obtain, and what evidence he should 
submit.  These letters also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim.  

The Board finds that the notice requirements set forth have 
been met regarding this claim, because while it was not 
provided prior to the appealed RO decision that established 
service-connected for the disorder, it was provided prior to 
the subsequent adjudication of the claim (see March 2005 
supplemental statement of the case) the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and the veteran has submitted no 
additional evidence or argument with respect to this claim.  
In addition, the Board notes that the effective date assigned 
for the establishment of service connection for PTSD is no 
longer contested (see the veteran's December 2003 statement, 
and subsequent October 2004 RO decision), any question as to 
the appropriate effective date to be assigned is rendered 
moot.  



The Board also concludes VA's duty to assist has been 
satisfied.  Among other things, the veteran was afforded 
several VA psychiatric examinations relevant to the issue on 
appeal.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim are in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD has been rated 50 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

The potentially pertinent provisions of 38 C.F.R. § 4.130 
relating to rating psychiatric disabilities, including PTSD, 
read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). 

On May 1999 VA psychiatric examination, the veteran seemed 
anxious and dysphoric.  His speech and thought processes were 
normal.  There was no impairment of memory, and the veteran 
was oriented in all spheres.  Insight was somewhat limited, 
but judgment was adequate.  The examiner diagnosed a 
depressive disorder not otherwise specified and assigned a 
GAF score of 55.

A December 2000 private psychological evaluation report 
indicated social isolation, depression, flashbacks, and 
disturbing dreams.

On October 2003 VA psychiatric examination, the veteran 
indicated that he was depressed.  He that he had been married 
to his wife for 38 years and that he seldom socialized with 
people other than family members.  Objectively, the veteran 
appeared dysphoric.  His thought processes were normal.  His 
speech was normal.  His memory was intact.  The diagnosis was 
of chronic PTSD, and the examiner assigned a GAF score of 40.

On November 2003 VA psychiatric examination, the veteran 
reported infrequent nightmares, rare intrusive thoughts, 
emotional numbing, and sense of a foreshortened future, 
irritability, and insomnia.  The veteran was depressed and 
had passing suicidal ideation with no attempts.  On 
examination, the veteran appeared depressed and anxious.  He 
exhibited no thought disorder, and he was oriented in all 
spheres.  The veteran denied any psychiatric 
hospitalizations.  He was taking no psychotropic medication.  
The examiner diagnosed major depressive disorder in partial 
remission, generalized anxiety disorder (GAD), and PTSD 
versus PTSS (partial PTSD syndrome) versus GAD and assigned a 
GAF score ranging between 60 and 70.

In November 2004, the veteran was again examined by a VA 
examiner.  The examiner noted that the veteran suffered from 
depression and generalized anxiety disorder.  To the extent 
that he suffered from PTSD, it was relatively mild.

On March 2005 VA psychological examination, the veteran's 
speech and thought processes were normal.  There was no gross 
impairment of memory.  The veteran was oriented in all 
spheres.  The veteran reported social isolation and indicated 
that he was unable to work due to his arthritis and 
nervousness, but he did not display significant anxiety on 
examination.  The examiner indicated that work would not be 
precluded as a result of the veteran's PTSD.  The examiner 
indicated that the relationship between the veteran's PTSD 
and depression was unclear.  The examiner diagnosed chronic 
PTSD and assigned a GAF score of 50.

The veteran's January 2006 hearing testimony indicted 
symptoms such as suicidal ideation.  He indicated, as had 
been documented in the examinations discussed above, that he 
had been married for forty years.  He related that he and his 
wife argue and that he had slapped her in the past.  The 
veteran testified that he avoids crowds and has little 
contact with his son and grandchildren.  

A review of the foregoing evidence reveals a GAF score that 
hovers between 40 and 70.  It is unclear whether these GAF 
scores are attributable solely to the veteran's PTSD, which 
has been characterized as mild.  In any event, the Board will 
examine the evidence based upon the most serious symptoms.  

The GAF score of 40 suggests some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  Nonetheless, the Board is of the opinion 
that an evaluation in excess of 50 percent is not warranted 
for the veteran's PTSD.  Despite his GAF score, the veteran's 
thought processes have always been described as normal.  His 
speech too has been consistently characterized as normal.  
His memory is intact, and he has been fully oriented at all 
times.  Hallucinations and delusions have not been noted.  
Furthermore, the veteran does not require psychotropic 
medication and has never been psychiatrically hospitalized.

A 70 percent evaluation would entail such symptoms as 
obsessional rituals interfering with routine activities, 
abnormal speech, near continuous panic, impaired thinking, an 
inability to function independently, impaired impulse 
control, and neglect of personal appearance and hygiene.  
None of these manifestations, all associated with a 70 
percent evaluation, have been shown.

The veteran has complained of passing suicidal ideation and 
some social isolation.  However, regarding the former, he has 
made no attempts, and no examiner has inferred a serious risk 
of suicide.  As well, although the veteran is socially 
isolated, he has been able to sustain a four-decade marriage 
and to maintain some contact with family.  The Board 
emphasizes that although he does not work, his PTSD is not of 
the severity that would prevent him from working.  Although 
the veteran stopped working a few years ago, it has been 
consistently noted in the record that he tends to his farm.  

On balance, even when considering the veteran's symptoms at 
their worst, a 70 percent evaluation is not warranted.  As 
outlined above, the veteran is simply lacking most of the 
manifestations associated with a 70 percent evaluation.  The 
foregoing observation is true for the entire appellate 
period.  Thus, an increased rating for PTSD is denied for the 
entire appeals period.  38 C.F.R. § 4.130, Diagnostic Code 
9411; Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.

_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


